UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4239


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUAN CESAR VALLE-BARRERA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cr-00201-FDW-DCK-4)


Submitted: March 29, 2018                                          Decided: April 2, 2018


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre, III, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Cesar Valle-Barrera pled guilty, pursuant to a written plea agreement, to

conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), (h)

(2012). The district court sentenced Valle-Barrera to 78 months’ imprisonment. Valle-

Barrera timely appealed.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Valle-Barrera’s counsel has

filed a brief certifying that there are no meritorious grounds for appeal, but questioning (1)

the drug quantity attributed to Valle-Barrera, (2) the district court’s application of a U.S.

Sentencing Guidelines Manual § 2S1.1(b)(2)(B) (2016) enhancement, (3) the district

court’s denial of a USSG § 2D1.1(b)(17) safety valve reduction, and (4) the district court’s

denial of a USSG § 3B1.2(b) minor participant role reduction. Although notified of his

right to file a pro se brief, Valle-Barrera has not done so. We affirm.

       We review the reasonableness of Valle-Barrera’s sentence for abuse of discretion.

United States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015). In determining procedural

reasonableness, we consider whether the district court properly calculated the Sentencing

Guidelines range, allowed the parties to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2012) factors, and sufficiently explained the selected sentence. Gall

v. United States, 552 U.S. 38, 49-51 (2007). “In assessing the district court’s calculation

of the Guidelines range, we review its legal conclusions de novo and its factual findings

for clear error,” finding clear error only if “on the entire evidence[,] [we] [are] left with the

definite and firm conviction that a mistake has been committed.” United States v. Cox, 744
F.3d 305, 308 (4th Cir. 2014) (internal quotation marks omitted).

                                               2
       Anders counsel first contests the drug quantity of over 5 but less than 15 kilograms

of cocaine on the ground that only 28 grams of cocaine were found at Valle-Barrera’s

residence. Valle-Barrera stipulated to a drug quantity of over 5 but less than 50 kilograms

of cocaine in his plea agreement. In challenging the presentence report’s assessed drug

quantity of 29.5 kilograms of cocaine, Valle-Barrera contended that the drug quantity

should be over 5 but less than 15 kilograms. Further, law enforcement found kilogram

wrappers at Valle-Barrera’s residence, thereby establishing a drug quantity greater than the

28 grams found at Valle-Barrera’s residence. Thus, this argument lacks merit.

       Next, Anders counsel challenges the district court’s application of a USSG

§ 2S1.1(b)(2)(B) enhancement for being convicted of money laundering. The two-level

enhancement applies “[i]f the defendant was convicted under 18 U.S.C. § 1956.” USSG

§ 2S1.1(b)(2)(B). However, the enhancement is not applicable “if the defendant was

convicted of a conspiracy under 18 U.S.C. § 1956(h) and the sole object of that conspiracy

was to commit an offense set forth in 18 U.S.C. § 1957” (engaging in monetary transactions

in property derived from specified unlawful activity). USSG § 2S1.1 cmt. n.3(C). We

conclude that the enhancement was appropriate because Valle-Barrera was convicted

pursuant to 18 U.S.C. § 1956(h); committing an offense under 18 U.S.C. § 1957 (2012)

was not the sole purpose of the conspiracy.

       Counsel also questions the district court’s determination that Valle-Barrera was

ineligible for a USSG § 2D1.1(b)(17) safety valve reduction because he possessed a firearm

in connection with the offense.     When a “defendant meets the criteria set forth in

subdivisions (1)-(5) of subsection (a) of § 5C1.2,” he receives a two-level offense level

                                              3
reduction. USSG § 2D1.1(b)(17). “To receive the reduction, a defendant must prove by a

preponderance of the evidence that he . . . satisfies each of § 5C1.2(a)’s five criteria.”

United States v. Bolton, 858 F.3d 905, 913 (4th Cir. 2017). One of these criteria is that the

defendant did not possess a firearm in connection with the offense. USSG § 5C1.2(a)(2).

       We perceive no error in the district court’s denial of the reduction. Law enforcement

found firearms in addition to cocaine, kilogram wrappers, and ammunition at Valle-

Barrera’s residence. “In circumstances where the underlying offense is conspiracy to

distribute drugs, we have held that discovery of a weapon in a place where the conspiracy

was carried out or furthered is sufficient to link the weapon to the conspiracy.” Bolton,
858 F.3d at 912 (internal quotation marks omitted). While defense counsel argued that

Valle-Barrera did not know of the firearms in his residence, Valle-Barrera did not present

any evidence to support this assertion, thus failing to sustain his burden of demonstrating

that he did not possess the firearms in connection with the offense. See Bolton, 858 F.3d

at 912 (after Government satisfies burden of proving possession of firearm in connection

with drug activities, defendant may avoid enhancement by showing weapon’s link to drug

activities was “clearly improbable.”).

       Finally, counsel points to the district court’s denial of a two-level USSG § 3B1.2(b)

minor role reduction. A defendant bears the burden of demonstrating by a preponderance

of the evidence that he merits a mitigating role adjustment. United States v. Powell, 680
F.3d 350, 358-59 (4th Cir. 2012). “Section 3B1.2 of the Sentencing Guidelines provides

for various reductions to a defendant’s offense level if the defendant ‘played a part in

committing the offense that makes him substantially less culpable than the average

                                             4
participant’” in the criminal activity. Id. at 358 (quoting USSG § 3B1.2 cmt. n.3(A))

(alteration omitted). A defendant may receive a two-level reduction if he was a minor

participant. USSG § 3B1.2. The inquiry should be fact-specific and based on the totality

of the circumstances and courts should not deny a mitigating role reduction merely because

the defendant played an essential or indispensable role in the offense. USSG § 3B1.2 cmt.

n.3(C). The district court did not err in denying Valle-Barrera a minor role reduction

because the factual basis and defense counsel’s statements at sentencing established that

Valle-Barrera substantially contributed to the money laundering scheme.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Valle-Barrera, in writing, of the right to petition the

Supreme Court of the United States for further review. If Valle-Barrera requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Valle-Barrera.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              5